DETAILED ACTION
Allowable Subject Matter/Statement of Reasons for Allowance
Claims 1, 3-12, 14-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, alone or in combination, a semiconductor light emitting device having all limitations of the claims, specifically including but not limited to “wherein the second electrode extends around at least a part of a substrate-facing surface of the first electrode such that the second electrode at least partially overlaps a portion of the first electrode and the first semiconductor pattern in the vertical direction” of Claim 1, “wherein each of the second electrodes extends around at least a part of a substrate- facing surface of a corresponding one of the first electrodes such that each second electrode at least partially overlaps a portion of a corresponding first electrode and a portion of a corresponding first semiconductor pattern in the vertical direction” of Claim 12, and “herein each of the second electrodes extends around at least a part of a contacting drive IC substrate-facing surface of a corresponding one of the first electrodes such that each second electrode at least partially overlaps a portion of a corresponding first electrode and a portion of a corresponding first semiconductor pattern in the vertical direction” of Claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534. The examiner can normally be reached M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891